DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

				Claim Status
Claims 1-8 and 12-16 are pending and are examined. Claims 9-11 are cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 11/2/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 8,500,982 and 10,081,835 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

				Affidavit
The affidavit filed on 11/2/22 under 37 CFR 1.131(a) is sufficient to overcome the Turner (US Patent 10,481,144) reference.

				Priority
Summary: 
The written description of the earliest non-provisional application (12/080684) cited as priority was reviewed in depth. Below each claim and all of its limitations of 17/098101 are listed and shown whether there is basis or no basis based on the written description of 12/080684. Since there is at least one limitation in claim 1 of 17/098101 that is not found in the written description of 12/080684, the filing date of 12/080684 cannot be used as the priority date. 

Claim 1 of 17/098101, A device for nucleic acid sequencing comprising: an array of at least 100 nanopores [Basis in 12/080684 [0089] The basic strategy is outlined in Figure 4 for a single nanopore. Our laboratory has developed a strategy to perform this analysis on a chip with up to 400,000 pores. [0095] We envision as many as 400,000 independently addressable pores on a 1 cm x 1 cm chip that can be fabricated using conventional lithography (see separate disclosure below)], 
above the array of nanopores, in fluidic contact with the array of nanopores, an upper fluidic region comprising an upper electrode (Basis in 12/080684 - The examiner notes the term “upper fluidic region” is not found in the specification).   
the upper fluidic region comprising nucleic acid molecules (Basis in 12/080684 - The examiner notes the term “upper fluidic region is not found in the specification.), 
below the array of nanopores, an array of discrete fluidic regions, each discrete fluidic region in fluidic contact with a nanopore, and each discrete fluidic region comprising a lower electrode, wherein there is no direct fluidic contact between the discrete fluidic regions (Basis in 12/080684, [0133] Exemplary means for detecting the current between the cis and the trans chambers have been described in WO 00/79257, U.S. Patent Nos. 6,46,594, 6,673 6,673,615, 6,627,067, 6,464,842, 6,362,002, 6,267,872, 6,015,714, and 5,795,782 and U.S. Publication Nos. 2004/0121525, 2003/0104428, and 2003/0104428, and can include, but are not limited to, electrodes directly associated with the channel or pore at or near the pore aperture, electrodes placed within the cis and the trans chambers, ad insulated glass micro-electrodes. The electrodes may be capable of, but not limited to, detecting ionic current differences across the two chambers or electron tunneling currents across the pore aperture or channel aperture. In another embodiment, the transport property is electron flow across the diameter of the aperture, which 40 UCSC2007-519 USmay be monitored by electrodes disposed adjacent to or abutting on the nanopore circumference. The examiner notes these numbers (U.S. Patent Nos. 6,46,594, 6,673) are not consistent with U.S. Patent numbers and therefore could not identified.  The examiner also notes 2003/0104428 is listed twice. In the references above, the examiner notes there is basis for a single electrode at the cis chamber and a single electrode at the trans chamber. The examiner previously noted that there was no basis in 12/080684 for an upper fluidic region comprising an upper electrode and an array of discrete fluidic regions, each discrete fluidic region in fluidic contact with a nanopore, and each discrete fluidic region comprising a lower electrode. In reviewing the remarks of applicant dated 11/2/22 on page 6 this shows basis where the limitation is found [0125] in 12/080684 and Fig. 9A), and 
below the array of discrete fluidic regions, an array of electronic circuits, each electronic circuit comprising an amplifier (Basis in 12/080684 [0133] Such electrodes can be attached to an Axopatch 200B amplifier for amplifying a signal.) in electrical contact with the fluidic region above it, wherein voltage is applied between the upper electrode and the lower electrodes (The examiner previously noted that there was no basis in 12/080684 wherein voltage is applied between the upper electrode and the lower electrodes. In reviewing the remarks of applicant dated 11/2/22 on pages 8 and 9 this shows basis where the limitation is found in [0008], [0125], [0129], [0131], [0217]). There is basis in 12/080684 [0037] The devices further comprise a means for applying an electric field between the cis and the trans chambers.), resulting in translocation of a nucleic acid molecule through a plurality of the nanopores, and whereby a measured electrical signal is used to determine sequences of a plurality of nucleic acid molecules (Basis in 12/080684 [004] Nanopore sequencing is based on the property of physically sensing the individual nucleotides (or physical changes in the environment of the nucleotides (that is, for example, an electric current)) within an individual polynucleotide (for example, DNA and RNA) as it traverses through a nanopore aperture.)

Claim 2 of 17/098101, The device of claim 1 wherein the device comprises a semiconductor substrate in which the electronic circuits are formed (Basis in 12/080684 [0033] the device comprising a mixed-signal semiconductor wafer).  

Claim 3 of 17/098101, The device of claim 1 wherein the electronic circuits further comprise analog to digital converters or memory (Basis in 12/080684 [0122] A commercially available mixed-signal semiconductor wafer (15) comprising the analog and digital circuitry that is to be used serves as the base layer.).  

Claim 4 of 17/098101, The device of claim 1 wherein the nanopores comprise protein nanopores (Basis in 12/080684 [00215] Example VIII: Positioning an a-hemolysin channel in a solid state pore.).  

Claim 5 of 17/098101, The device of claim 4 wherein the protein nanopores comprise alpha- hemolysin proteins (Basis in 12/080684 [00215] Example VIII: Positioning an a-hemolysin channel in a solid state pore.) The examiner notes a-hemolysin is a protein.  

Claim 6 of 17/098101, The device of claim 1 wherein the protein nanopores are within biological membranes (Basis in 12/080684 The use of membrane channels to characterize polynucleotides as the molecules pass through the small ion channels has been studied by Kasianowicz et al. (Proc. Natl. Acad. Sci. USA. 93:13770-13773, 1996, incorporate herein by reference) by using an electric field to force single stranded RNA and DNA molecules through a 1.5 nanometer diameter nanopore aperture (for example, an ion channel) in a lipid bilayer membrane.).  

Claim 7 of 17/098101, The device of claim 1 wherein the nanopores comprise solid state nanopores (Basis in 12/080684 [00215] Example VIII: Positioning an a-hemolysin channel in a solid state pore.)   

Claim 8 of 17/098101, The device of claim 1 wherein the nanopores comprise hybrid solid state- protein nanopores (Basis in 12/080684 [00215] Example VIII: Positioning an a-hemolysin channel in a solid state pore.).  
  
Claim 12 of 17/098101, The device of claim 1 wherein the upper fluidic region further comprises enzymes for control of translocation rate (Basis in 12/080684 - The examiner notes the term “upper fluidic region” is not found. Regarding enzymes for control of translocation rate [0164] Real time detection of enzyme dissociation can be made by recognizing the terminal step present in the nanopore current signal of binary and ternary complex translocation events. Repeatedly probing an enzyme using a single piece of DNA achieves the mechanical action necessary for quick reading of long sequences of DNA using a nanopore.).  

Claim 13 of 17/098101, The device of claim 12 wherein the enzymes for control of translocation rate comprise polymerases (Basis in 12/080684 0087] Enzymes that interact with polynucleotides are known to those of skill in the art and can include, but are not limited to, DNA polymerase such as a DNA polymerase selected from E. coli DNA polymerase I, E. coli DNA polymerase I Large Fragment (Klenow fragment), phage T7 DNA polymerase, Phi-29 DNA polymerase, Thermus aquaticus (Taq) DNA polymerase, Thermusflavus (Tfl) DNA polymerase, Thermus Thermophilus (Tth) DNA polymerase, Thermococcus litoralis (Tli) DNA polymerase, Pyrococcusfuriosus (Pfu) DNA polymerase,29  UCSC2007-519 US VENT DNA polymerase, Bacillus stearothermophilus (Bst) DNA polymerase, AMV reverse transcriptase, MMLV reverse transcriptase, and HIV-1 reverse transcriptase, RNA polymerase such as RNA polymerase selected from T7 RNA polymerase, T3 RNA polymerase, SP6 RNA polymerase, and E. coli RNA polymerase.)  

Claim 14 of 17/098101, The device of claim 12 wherein the enzymes for control of translocation rate comprise exonucleases (Basis in 12/080684 [0090] As illustrated in Figure 4, A DNA molecule with both doubled-stranded and single- stranded segments is captured in a nanoscale pore under an applied voltage (trans side positive) (Step a: Figure 4). DNA of this nature can be generated by timed exonuclease digestion of restriction fragments from genomic DNA. [0087] Enzymes that interact with polynucleotides are known to those of skill in the art and can include, but are not limited to, DNA polymerase such as a DNA polymerase selected from E. 
coli DNA polymerase I, E. coli DNA polymerase I Large Fragment (Klenow fragment), phage T7 DNA polymerase, Phi-29 DNA polymerase, Thermus aquaticus (Taq) DNA polymerase, Thermusflavus (Tfl) DNA polymerase, Thermus Thermophilus (Tth) DNA polymerase, Thermococcus litoralis (Tli) DNA polymerase, Pyrococcusfuriosus (Pfu) DNA polymerase, 29  UCSC2007-519 US VENT DNA polymerase, Bacillus stearothermophilus (Bst) DNA polymerase, AMV reverse transcriptase, MMLV reverse transcriptase, and HIV-1 reverse transcriptase, RNA polymerase such as RNA polymerase selected from T7 RNA polymerase, T3 RNA polymerase, SP6 RNA polymerase, and E. coli RNA polymerase, and an exonuclease such as exonuclease Lambda, T7 Exonuclease, Exo III, RecJi Exonuclease, Exo I, and Exo T.)  

Claim 15 of 17/098101, The device of claim 1 wherein the nucleic acid comprises DNA (Basis in 12/080684 [0034] In one preferred embodiment, the finite state machine can detect a polymer compound comprising a DNA hairpin structure in a nanopore, eject the compound comprising a DNA hairpin or DNA duplex structure from a nanopore after it has been detected but prior to unzipping the hairpin or DNA duplex structure.).  

Claim 16 of 17/098101, The device of claim 1 comprising up to 400,000 nanopores (Basis in 12/080684 [0089] The basic strategy is outlined in Figure 4 for a single nanopore. Our laboratory has developed a strategy to perform this analysis on a chip with up to 400,000 pores. [0095] We envision as many as 400,000 independently addressable pores on a 1 cm x 1 cm chip that can be fabricated using conventional lithography (see separate disclosure below).

Based on the above claim mapping, the examiner agrees that priority goes back to non-provisional 12/080684 filed on 4/4/08.


In order to ensure the earliest priority date, the examiner now addresses priority back to a provisional application 60/921787 filed 4/4/2007.

Claim 1 of 17/098101, A device for nucleic acid sequencing comprising: an array of at least 100 nanopores, above the array of at least 100 nanopores, in fluidic contact with the array of at least 100 nanopores (No basis in specification of 60/921787 for at least 100 nanopores), an upper fluidic region comprising an upper electrode (Basis in 60/921787 - In one embodiment the device comprises a plurality of electrodes), the upper fluidic region comprising nucleic acid molecules, below the array of at least 100 nanopores, an array of discrete fluidic regions, each discrete fluidic region in fluidic contact with a nanopore, and each discrete fluidic region comprising a lower electrode, wherein there is no direct fluidic contact between the discrete fluidic regions, and below the array of discrete fluidic regions (Basis in 60/921787 - The subject devices comprise cis and trans chambers connected by an electrical communication means. The cis and trans chambers are separated by a thin film comprising at least one pore or channel. In one preferred embodiment, the thin film comprises a compound having a hydrophobic domain and a hydrophilic domain. In a more preferred embodiment, the thin film comprises a phospholipid. The devices further comprise a means for applying an electric field between the cis and the trans chambers.), an array of electronic circuits, each electronic circuit comprising an amplifier in electrical contact with the fluidic region above it, wherein voltage is applied between the upper electrode and the lower electrodes (Basis in 60/921787 -The subject devices comprise cis and trans chambers connected by an electrical communication means.), resulting in translocation of a nucleic acid molecule through a plurality of the nanopores, and whereby a measured electrical signal is used to determine sequences of a plurality of nucleic acid molecules (Basis in 60/921787 - The devices further include a means for applying an electric field between the cis and trans chambers. The subject devices find use in applications in which the ionic current through a nanopore or channel is monitored, where such applications include the characterization of naturally occurring ion channels, the characterization of polymeric compounds, and the like. Devices that can be used to carry out the methods of the instant invention are described in for example, USPN 5,795,782, USPN 6,015,714, USPN 6,267,872, USPN 6,746,594, USPN 6,428,959, and USPN 6,617,113, each of which is hereby incorporated by reference in their entirety. More detailed descriptions of exemplary embodiments of the claimed invention are provided in attached Appendices A (“Methods to Limit enzyme activity to One Molecule or Complex Using a Nanopore”) and B (Scenarios 1, 2, & 3).

The examiner does not find basis in the provisional applications of 60/921787 (4/4/07), 60/931115 (5/21/07), 60/962530 (7/30/07), 60/967539 (9/4/07) for the limitation in claim 1 “an array of at least 100 nanopores, above the array of at least 100 nanopores, in fluidic contact with the array of at least 100 nanopores”. The applicant may submit where this limitation is found in the provisional applications in order for priority to be applied to an earlier filing date than the 12/080684 (4/4/08).

The effective filing date is 4/4/08 based on the above claim mapping.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 6, 7, 8, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oxford NanoLabs (United Kingdom 0724736.4).

Regarding Claim 1, Oxford Nanolabs teaches a device for nucleic acid sequencing comprising: an array of at least 100 nanopores, above the array of at least 100 nanopores, in fluidic contact with the array of at least 100 nanopores, an upper fluidic region comprising an upper electrode, the upper fluidic region comprising nucleic acid molecules, below the array of at least 100 nanopores, an array of discrete fluidic regions, each discrete fluidic region in fluidic contact with a nanopore, and each discrete fluidic region comprising a lower electrode, wherein there is no direct fluidic contact between the discrete fluidic regions, and below the array of discrete fluidic regions, an array of electronic circuits, each electronic circuit comprising an amplifier in electrical contact with the fluidic region above it, wherein voltage is applied between the upper electrode and the lower electrodes, resulting in translocation of a nucleic acid molecule through a plurality of the nanopores, and whereby a measured electrical signal is used to determine sequences of a plurality of nucleic acid molecules (Fig. 1, in use aqueous solution 10 is introduced into the chamber 7 and a layer 11 of amphiphilic molecules is formed across the recess 5 separating aqueous solution 10 in the recess 5 from the remaining volume of aqueous solution in the chamber 7. The apparatus includes the following electrode arrangement to allow measurement of electrical signals across the layer 11 of amphiphilic molecules. See page 12, lines 21-25. The electrical circuit also has an amplifier circuit. Page 13, line 32. The apparatus 1 may be used to detect the presence or absence of membrane pores or channels in a sample, by detecting a change in the current flow as the pore or channels in a sample, by detecting a change in the current flow as the pore or channel inserts. The lipid bilayer may be used for a range of other purposes, such as studying the properties of molecules known to be present (e.g. DNA sequencing). Page 29, lines 1-5. Fig. 28, the conductive path extends through the substrate 3. Such a conductive path using known through-wafer interconnection technology. Page 37, lines 4-8).
While Oxford Nanolabs teaches nanopores, see claim 17, wherein the at least one recess comprises plural recesses. Oxford Nanolabs is silent to an array of at least 100 nanopores, above the array of at least 100 nanopores, in fluidic contact with the array of at least 100 nanopores.
Regarding the number of nanopores, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05 I.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of recesses (nanopores), in the device of Oxford Nanolabs, to be configured as 100 nanopores, in order to allow for 100 samples to be detected simultaneously.

Regarding Claim 2, modified Oxford Nanolabs teaches the device of claim 1 and electronic circuits.
Modified Oxford Nanolabs is silent to the device comprises a semiconductor substrate in which the electronic circuits are formed.
Semiconductor substrate is a common material used for its electrical conductivity and useful properties. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate as taught by Oxford Nanolabs, by forming it from a semiconductor material, to allow for miniaturization and lower cost of production of the device. 
	 



Regarding Claim 3, modified Oxford Nanolabs teaches the device of claim 1 wherein the electronic circuits further comprise analog to digital converters or memory (Fig. 11 the bias circuit 40 is simply formed by an 20 inverting amplifier supplied with a signal from a digital-to-analog converter 46 which may be either a dedicated device or a part of the data acquisition card 44 and which provides a voltage output dependent on the code loaded into the data acquisition card 44 from software. Similarly, the signals from the amplifier circuit 41 are supplied to the data acquisition card 40 through an analog-to-digital converter 47.).  

Regarding Claim 4, modified Oxford Nanolabs teaches the device of claim 1 wherein the nanopores comprise protein nanopores (alpha-hemolysin. See page 25, lines 16-23).  

Regarding Claim 5, modified Oxford Nanolabs teaches the device of claim 4 wherein the protein nanopores comprise alpha- hemolysin proteins (alpha-hemolysin. See page 25, lines 16-23).  
.  
Regarding Claim 6, modified Oxford Nanolabs teaches the device of claim 4 wherein the protein nanopores are within biological membranes (membrane protein, see page 24, line 4-5).

Regarding Claim 7, modified Oxford Nanolabs teaches the device of claim 1 wherein the nanopores comprise solid state nanopores (The substrate 3 is a silicon wafer with an oxide surface layer. The first conductive layer 20 is formed by gold, silver, chloridised silver, platinum or ITO deposited onto the 30 substrate 3. Photoresist (eg SU8) is then spin-coated over the substrate 3 to form the further layer 4. The recess 5 is formed with 5-100 um diameter by removal of the photoresist following UV exposure using a mask to define the shape of the recess 5. The secondconductive layer 23 is formed on top of the further layer 4, for example by screen printing. The cover 6 is laminated on top using pressure sensitive adhesive. The ability to use this type of process is significant because it allows the apparatus to be formed on silicon chips using standard silicon wafer processing technology and materials. Page 19, lines 28-32 and Page 17, line 1.).  

Regarding Claim 8, modified Oxford Nanolabs teaches the device of claim 1 wherein the nanopores comprise hybrid solid state- protein nanopores (The substrate 3 is a silicon wafer with an oxide surface layer. The first conductive layer 20 is formed by gold, silver, chloridised silver, platinum or ITO deposited onto the 30 substrate 3. Photoresist (eg SU8) is then spin-coated over the substrate 3 to form the further layer 4. The recess 5 is formed with 5-100 um diameter by removal of the photoresist following UV exposure using a mask to define the shape of the recess 5. The secondconductive layer 23 is formed on top of the further layer 4, for example by screen printing. The cover 6 is laminated on top using pressure sensitive adhesive. The ability to use this type of process is significant because it allows the apparatus to be formed on silicon chips using standard silicon wafer processing technology and materials. Page 19, lines 28-32 and Page 17, line 1.).  

Regarding Claim 16, modified Oxford Nanolabs teaches the device of claim 1 
Modified Oxford Nanolabs is silent to comprising up to 400,000 nanopores.
Regarding the number of nanopores, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05 I.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 100 recesses (nanopores), in the device of modified Oxford Nanolabs, to be configured as 400,000 nanopores, in order to allow for 400,000 samples to be detected simultaneously.

Allowable Subject Matter
Claims 12, 13, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of Oxford Nanolabs does not teach or suggest: the upper fluidic region further comprises enzymes for control of translocation rate of the nucleic acid molecule or wherein the nucleic acid molecule comprises DNA.  
Response to Arguments
Applicant’s arguments, see pages 4-10, filed 11/2/22, with respect to the priority have been fully considered and are persuasive.  The “no basis sections listed in the priority section” has been withdrawn. 

Applicant’s arguments, see pages 10 and 11, filed 11/2/22, with respect to the 112a rejection have been fully considered and are persuasive.  The 112a rejections of claims 1-8 and 12-16 has been withdrawn. 

Applicant’s arguments, see pages 11-16, filed 11/2/22, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejections of claims 1-8 and 12-16 has been withdrawn. 

Applicant’s arguments, see page 16, filed 11/2/22, with respect to the 102b have been fully considered and are persuasive.  The 102b rejection over Turner (US Pub 10,481,144) has been withdrawn. 

Applicant’s arguments, see page 17, filed 11/2/22, with respect to the 102b have been fully considered and are persuasive.  The 102b rejection over Reid (US Pub 2020/0080966) has been withdrawn. 

Applicant’s arguments, see page 17, filed 11/2/22, with respect to the 103 have been fully considered and are persuasive.  The 103 rejections over 1) Boyanov (US Pub 2020/0132664) and 2) Boyanov (US Pub 2021/0156819) has been withdrawn. 

Applicant’s arguments, see page 18, filed 11/2/22, with respect to the non-statutory double patenting rejections have been fully considered and are persuasive.  The non-statutory double patenting rejections over claims 1-16 has been withdrawn. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798